                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                         )
                                                     )
                   Plaintiff,                        )
                                                     )
   v.                                                )       No.:    3:19-CR-151-TAV-DCP
                                                     )
   ALIM TURNER,                                      )
   USHERY M. STEWART,                                )
   RONALD J. TURNER,                                 )
   KEDARIS T. GILMORE,                               )
   MAHLON T. PRATER, JR.,                            )
   CAMARON A. BILLIPS, and                           )
   ANTOINETTE TURNER,                                )
                                                     )
                   Defendants.                       )


                           MEMORANDUM OPINION AND ORDER

          This criminal matter is before the Court for consideration of the Report and

   Recommendation (“R&R”) entered by United States Magistrate Judge Debra C. Poplin on

   April 12, 2021 [Doc. 354]. The R&R addresses the following motions to suppress:1

   Defendant Ronald Turner’s Motion to Suppress All Intercepted Communications in Which

   Ronald Turner is a Participant in the Communication (TT-2) [Doc. 186]; Defendant Alim

   Turner’s First Motion to Suppress Fruits of Wiretaps (TT-1, TT-2, and TT-2/TT-3)

   [Doc. 188]; Defendant Ushery Stewart’s Motion to Suppress—Title III2 Wiretap on TT-2



          1
               These motions all involve three target telephone (“TT”) wiretaps. Unless noted in the
   title of the motion, the specific target telephone wiretap(s) at issue noted in parentheses following
   the title as (TT-1), (TT-2), or (TT-2/TT-3).
          2
                Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C.
   § 2518(3).



Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 1 of 21 PageID #: 3626
   [Doc. 189]; Defendant Ushery Stewart’s Motion to Suppress—Title III Wiretap on TT-3

   [Doc. 190]; Defendant Ronald Turner’s Motion to Adopt Doc. 189 (TT-2) [Doc. 192];

   Defendant Kedaris Gilmore’s Motion to Adopt Codefendant Stewart Motion to Suppress

   Doc. 190 (TT-3) [Doc. 209]; and Defendant Mahlon Prater’s Motion to Suppress all

   Intercepted Communications in Which defendant Prater is a Participant in the

   Communication (TT-1, TT-2, and TT-2/TT-3) [Doc. 212].3

          After a hearing, Judge Poplin issued the R&R, recommending that the Court grant

   the motions to adopt, and that the defendants’ motions to suppress be denied [Doc. 354].

   Defendants Ronald Turner, Stewart, and Alim Turner have all filed objections to the R&R

   [Docs. 358, 359, 360], and Defendants Alim Turner, Antoinette Turner, Gilmore, Billips,

   and Prater have filed motions to adopt various portions of their co-defendants’ objections

   [Docs. 361, 363, 364, 366, 368]. The government has filed a consolidated response

   [Doc. 371], and the matter is now ripe for the Court’s review. See E.D. Tenn. L.R. 7.1(a).

   For the reasons that follow, the Court will DENY AS MOOT Defendant Antoinette Turner

   and Defendant Billips’s motions to adopt [Docs. 363, 366], GRANT the remaining




          3
               The R&R also addressed Defendant Antoinette Turner’s Motion to Adopt Co-
   Defendants’ Motions 188, 189, 212 (TT-1, TT-2 and TT-2/TT-3) [Doc. 238] and Defendant
   Billips’s belated motion to adopt the previously filed motions to suppress by Defendants Ronald
   Turner, Alim Turner, Stewart, and Prater (TT-1, TT-2, TT-2/TT-3) [Doc. 339]. However, those
   motions were later denied as moot, after both Defendant Antoinette Turner and Defendant Billips
   entered into plea agreements [Doc. 408].
                                                 2


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 2 of 21 PageID #: 3627
   defendants’ motions to adopt [Docs. 361, 364, 368], OVERRULE defendants’ objections

   [Docs. 358, 359, 360], and ACCEPT IN PART4 the R&R [Doc. 354].

   I.     Background

          The Court presumes familiarity with the R&R’s description of the background.

   Defendants did not file any specific objections as to the factual background set forth in the

   R&R [Doc. 354, pp. 3–23]. The Court, therefore, incorporates by reference the factual

   background established in the R&R.

   II.    Standard of Review

          The Court reviews de novo those portions of the R&R to which the defendant has

   objected. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). Accordingly, the Court considers

   the R&R, the suppression motions, the parties’ underlying and supporting briefs, the

   defendants’ objections, and the government’s response to those objections, all in light of

   the applicable law.

   III.   Analysis

          A.      Motions to Adopt

          Defendants Alim Turner, Antoinette Turner, Gilmore, Billips, and Prater have filed

   motions to adopt [Docs. 361, 363, 364, 366, 368] various portions of their co-defendants’

   objections [Docs. 358, 359, 360] to the R&R [Doc. 354]. First, the Court notes that, since


          4
             The Court accepts all portions of the R&R, with the exception of the R&R’s conclusion
   that weekend days should not be counted in calculating the delay in sealing the wiretap records
   [Doc. 354, pp. 46–47], an issue that the Court finds it unnecessary to decide in adopting the
   magistrate judge’s ultimate conclusion that the government provided a satisfactory explanation for
   the delays in sealing the wiretap records.
                                                    3


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 3 of 21 PageID #: 3628
   filing their respective motions to adopt [Docs. 363, 366], both Defendant Antoinette Turner

   and Defendant Billips have entered into plea agreements in this case [Docs. 391, 395].

   Accordingly, these defendants’ motions to adopt co-defendants’ objections to the R&R

   [Docs. 363, 366[ are DENIED AS MOOT. However, as to the remaining defendants’

   motions to adopt, for good cause shown, these defendants’ motions to adopt [Docs. 361,

   364, 368] are GRANTED, and the Court has considered the objections, discussed in

   further detail below, as filed on behalf of all of the relevant defendants.

          B.     TT-1

         Of the three sets of objections filed, which other co-defendants have adopted, only

   Defendant Alim Turner’s objections [Doc. 360] contain any reference to the R&R’s

   analysis regarding whether evidence from the TT-1 wiretap should be suppressed. In this

   document, Defendant Alim Turner states that he specifically objects to: (1) the R&R’s

   finding that the “necessity” requirements were satisfied for the issuance of TT-1, TT-2, and

   TT-2/TT-3; and (2) the R&R’s finding that all evidence seized by law enforcement should

   not be suppressed as fruit of the poisonous tree [Id. at 1]. Defendant then provides a brief

   summary of the arguments that he raised before Judge Poplin [Id. at 2] and a brief summary

   of the R&R’s findings [Id. at 3]. Defendant’s argument then states in full:

          Because wiretaps are so extraordinarily invasive, Congress intended the
          procedure to be used only when traditional investigative methods had been
          tried and failed. United States v. Giordano, 416 U.S. 505, 515 (1974)
          (“These were not to be routinely employed as the initial step in the criminal
          investigation. Rather, the applicant must state and the court must find the
          normal investigative procedures have been tried and failed or reasonably
          appear to be unlikely to succeed if tried or to be too dangerous.”).

                                                 4


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 4 of 21 PageID #: 3629
          WHEREFORE, the Defendant respectfully moves this Honorable Court to
          enter an Order sustaining his Objection to the Report and Recommendation
          and to therefor Order that all evidence seized in this matter be suppressed as
          fruit of the poisonous tree.

   [Id.]. The government contends that this objection is conclusory and offers no reasons or

   supporting analysis [Doc. 371, p. 3].

         Objections to a magistrate judge’s R&R must be clear enough to enable the Court to

   discern the issues that are dispositive and contentious. Miller v. Currie, 50 F.3d 373, 380

   (6th Cir. 1995) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 508–

   09 (6th Cir. 1991)).       “Objections disputing the correctness of the magistrate’s

   recommendation, but failing to specify the findings believed to be in error are too general

   and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

   (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). An objection which

   accomplishes “nothing more than stat[ing] a disagreement with a magistrate’s suggested

   resolution, or simply summarizes what has been presented before, is not an ‘objection’ as

   that term is used” in the context here. Daniels v. Colvin, 3:14-cv-546, 2016 WL 792416,

   at *1 (E.D. Tenn. Feb. 29, 2016) (quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 937

   (E.D. Mich. 2004)). The Court may treat objections which amount to disagreements with

   the magistrate judge or which merely restate previous arguments as waived. Daniels, 2016

   WL 792416, at *1.

         Defendant Alim Turner’s objection to the R&R is simply too conclusory to constitute

   a proper objection. From his filing, the Court can only determine that Defendant Alim

   Turner objects to the magistrate judge’s ultimate holding that the affidavits in support of
                                                5


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 5 of 21 PageID #: 3630
   the wiretaps met the necessity requirement of 18 U.S.C. § 2518(1)(c). However, Defendant

   Alim Turner points to no specific portion of the magistrate judge’s thorough analysis of

   this issue that he contends was erroneous. Thus, Defendant Alim Turner’s bare bones

   objection to the magistrate judge’s ultimate conclusion is insufficient to constitute a proper

   objection, see Daniels, 2016 WL 792416, and therefore, Defendant Alim Turner’s

   objection [Doc. 360] is OVERRULED.

          C.     TT-2 and TT-2/TT-3

                 1.     Staleness

          Defendant Ronald Turner objects to Judge Poplin’s conclusion that the TT-2 wiretap

   was not based on stale evidence [Doc. 358]. He contends that Judge Poplin erred in finding

   that the affidavit supporting the TT-2 wiretap established a pattern of drug trafficking, and

   asserts that the evidence presented in the affidavit is indicative of isolated, unconnected

   incidents of drug sales [Id. at 4]. He argues that the other information in the affidavit

   merely established that Defendant Alim Turner had been involved in suspected drug

   activity six to seven months prior to the TT-2 wiretap application [Id.]. He further contends

   that the “sporadic” nature of communications with different individuals established that

   Defendant Alim Turner was more “nomadic” than “entrenched,” and there is no allegation

   that Defendant Alim Turner was operating out of a secure base [Id. at 5].

          Defendant Stewart objects to Judge Poplin’s conclusion that neither the TT-2 nor

   TT-2/TT-3 wiretaps were based on stale evidence [Doc. 359, pp. 2–4]. He contends that

   the last substantive information supporting probable cause took place more than four

                                                 6


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 6 of 21 PageID #: 3631
   months prior to the application for the TT-2 wiretap, and information as old as seven

   months was relied upon [Id. at 2]. Defendant Stewart notes that Judge Poplin relied on

   numerous contacts between co-defendants as sufficient to support a finding of a likelihood

   that a crime was being furthered, but argues that, based on the pen register trap and trace

   used to capture the existence of calls and texts, there is no way to know the substance of

   the communications between co-defendants [Id. at 2–3]. Accordingly, he contends that

   these communications do not support an inference that the co-defendants must have been

   undertaking continuing criminal conduct, and therefore, should not be used to “freshen”

   otherwise stale information [Id. at 3]. Defendant Stewart states that the Alfano5 decision,

   on which Judge Poplin relied, was published in 1988 and involved conduct in 1983 to 1984,

   but argues that the way we communicate today is nothing like it was during that time [Id. at

   3–4]. As to the TT-2/TT-3 wiretap, Defendant Stewart contends that the same rationale

   applies and the R&R should have culled all of the information discovered as a result of the

   TT-2 wiretap before performing the same analysis on the TT-2/TT-3 wiretap application

   [Id. at 4].

           The government responds that this objection is defeated because a drug trafficking

   conspiracy was the primary offense that the wiretaps sought to investigate, and allegations

   of ongoing criminal activity will generally defeat a claim of staleness [Doc. 371, p. 4]. The

   government points out that, in recorded phone calls, Defendant Alim Turner would use

   phrases like “business” and “investment to get ahead” and reference a desire to obtain more


           5
               United States v. Alfano, 838 F.2d 158 (6th Cir. 1988).
                                                     7


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 7 of 21 PageID #: 3632
   drugs so he would not lose customers [Id.]. The government argues that the TT-2 affidavit

   also highlighted ongoing, escalating drug trafficking communications between Defendant

   Alim Turner and Defendant Stewart, including the sale of methamphetamine and

   acquisition of large quantities of drugs and firearms [Id. at 5]. The government contends

   that the toll analysis, when considered with the rest of the information contained in the

   TT-2 affidavit, demonstrates non-stale probable cause [Id.].

          Similar to search warrants, a judge authorizing a wiretap must find “probable cause

   for belief that an individual is committing, has committed, or is about to commit a particular

   offense[,]” such as drug trafficking. 18 U.S.C. § 2518(3)(a); United States v. Alfano, 838

   F.2d 158, 161 (6th Cir. 1988) (holding that the “basic standards for a wiretap are similar to

   those for a search warrant, but there also must be strict compliance with Title III”). “[S]tale

   information cannot be used in a probable cause determination.” United States v. Frechette,

   583 F.3d 374, 377–78 (6th Cir. 2009). However, “[t]he staleness inquiry depends on the

   ‘inherent nature of the crime.’” Id. (quoting United States v. Spikes, 158 F.3d 913, 923

   (6th Cir. 1998)). In analyzing whether information is stale, the Court considers the

   following factors: (1) the character of the crime (chance encounter in the night or

   regenerating conspiracy?); (2) the criminal (nomadic or entrenched?); (3) the thing to be

   seized (perishable and easily transferable or of enduring utility to its holder?); and (4) the

   place to be searched (mere criminal forum of convenience or secure operational base?).

   United States v. Young, 847 F.3d 328, 347 (6th Cir. 2017) (quoting Frenchette, 583 F.3d

   at 378)).

                                                 8


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 8 of 21 PageID #: 3633
          Although the length of time from the events in an affidavit to the warrant or wiretap

   application is important, it is not controlling. United States v. Bussell, No. 3:10-cr-159,

   2011 WL 7473444, at *10 (E.D. Tenn. Dec. 16, 2011) (citing Spikes, 158 F.3d at 923).

   “Evidence of ongoing criminal activity will generally defeat a claim of staleness.” United

   States v. Greene, 250 F.3d 471, 481 (6th Cir. 2001) (citing United States v. Canan, 48 F.3d

   954, 958 (6th Cir. 1995) (holding that, though conduct described in the affidavit was four

   years old, evidence of the ongoing nature defeated claim of staleness)).

          In reviewing the probable cause determination for a wiretap authorization, the Court

   must afford the issuing judge’s probable cause finding considerable deference. United

   States v. Dimora, 836 F. Supp. 2d 534, 556 (N.D. Ohio 2011) (citing United States v. Leon,

   468 U.S. 897, 967 (1984) (Stevens, J., concurring in part & dissenting in part)). The issuing

   judge’s “determination on the question of probable cause will not be reversed if the record

   contains a ‘substantial basis for his [or her] probable cause findings.’” Alfano, 838 F.2d at

   162 (quoting United States v. Lambert, 771 F.2d 83, 93 (6th Cir. 1985)).

          As to TT-2, Judge Poplin relied on four pieces of evidence to conclude that the

   affidavit in support of the wiretap contained evidence of ongoing criminal activity, such

   that the evidence was not stale: (1) information from a confidential source identifying

   Defendant Alim Turner as his or her source of supply for marijuana and other drugs,

   including crack cocaine, and that Defendant Alim Turner received pounds of marijuana via

   the mail system; (2) text messages retrieved from Defendant Alim Turner’s phone from

   November and December of 2018, discussing drug supplies and sales, and the acquisition

                                                9


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 9 of 21 PageID #: 3634
 of firearms; (3) text messages on January 31, 2019, from Defendant Alim Turner arranging

 the sale of drugs to an unknown person; and (4) approximately 750 text messages and

 over 1000 calls between Defendant Alim Turner and Defendant Stewart between

 November 2018 and June 2019 [Doc. 354, pp. 29–30].

        The Court will first address Defendant Stewart’s argument that Alfano is no longer

 good law and the evidence of the number of phone calls and text messages between himself

 and Defendant Alim Turner was insufficient to establish an ongoing conspiracy

 [See Doc. 359, pp. 2–4]. In Alfano, the Sixth Circuit addressed a challenge to whether an

 application for a wiretap established probable cause. 838 F.2d at 160. The Sixth Circuit

 ultimately found that a recurring pattern of multiple connections among phone calls,

 between and among recognized members of the conspiracy, and connected to the key

 defendant in the case, combined with the use of common counter-surveillance techniques

 and some discussions involving a drug-related code was sufficient to show a “fair

 probability” that interception of further calls would reveal evidence of a crime. Id. at 162.

        Defendant Stewart asserts that Alfano’s reliance on the number of phone calls

 amongst the members of the conspiracy, in the 1980s, is no longer an applicable

 consideration for communications occurring in 2018 and 2019 [Doc. 359, pp. 3–4].

 Defendant Stewart makes a blanket assertion that Alfano should not apply because the way

 we communicate today is nothing like it was in the 1980s [Id.]. While the Court certainly

 acknowledges that communicates have changed substantially over the past several decades,

 the Court does not agree that this fact supports a finding that the phone toll records in this

                                              10


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 10 of 21 PageID #:
                                   3635
 case could not support a finding of a fair probability that interception of further calls would

 reveal evidence of a crime.

        Standing alone, the approximately 750 text messages between Defendant Alim

 Turner and Defendant Stewart over the course of 6 to 7 months would likely be insufficient

 to establish a fair probability that additional evidence of criminal activity would be

 uncovered through a wiretap. Indeed, as Defendant Stewart himself references in his

 objections, text messaging has become a more popular form of communication, and

 individuals may message each other on and off all day, sending “dozens of separate text

 messages, often within seconds of one another” [Id. at 4]. However, the Court finds

 particularly compelling the over 1000 phone calls exchanged between Defendant Alim

 Turner and Defendant Stewart during this 6 to 7-month period. While phone calls may be

 more frequent now, with the popularity of cellular phones, such a volume of phone calls

 between two participants is uncommon. Particularly in light of the TT-2 affiant’s statement

 that he knows, from his experience, that drug traffickers are often hesitant to discuss

 quantities, prices, and arrange transactions via text messages and prefer to call or meet in

 person [Doc. 190-2, p. 16], the Court finds that the volume of phone calls between

 Defendant Alim Turner, who, again, was alleged to be the leader of this drug trafficking

 organization [Id. at 8], and Defendant Stewart establishes a fair probability that a wiretap

 of TT-2 would produce further evidence of criminal activity. Accordingly, the Court does

 not find that Judge Poplin erred in considering the phone toll records or relying on Alfano

 in determining that the TT-2 application provided evidence of ongoing criminal activity,

                                               11


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 11 of 21 PageID #:
                                   3636
 and therefore, was not impermissibly based on stale evidence, and Defendant Stewart’s

 objections [Doc. 359] to the TT-2 wiretap on this ground are OVERRULED.

        The Court now turns to Defendant Ronald Turner’s arguments that Judge Poplin

 erred in finding that the affidavit in support of the TT-2 application established evidence

 of ongoing criminal activity [Doc. 359, pp. 4–5]. Even assuming, without deciding, that

 Defendant Ronald Turner is correct in his assertions that the evidence submitted in support

 of the TT-2 application shows that the communications were sporadic, Defendant Alim

 Turner was more nomadic than entrenched, and Defendant Alim Turner was not operating

 out of a secure base, it is clear that evidence may be deemed non-stale based solely upon

 the first factor to be considered—the character of the crime—and specifically, whether the

 character of the crime was an ongoing criminal activity. See Spikes, 158 F.3d at 924

 (denying a motion to suppress on staleness grounds primarily based on a finding that the

 evidence established an ongoing drug trafficking operation); Greene, 250 F.3d at 481

 (“Evidence of ongoing criminal activity will generally defeat a claim of staleness.”). The

 Court agrees with Judge Poplin’s conclusion that, considered together, the evidence in the

 TT-2 affidavit indicated that Defendant Alim Turner was engaged in a pattern of drug

 trafficking and was associating with Defendant Stewart in that activity. Considering the

 level of deference due to the judge issuing the wiretap warrant, the Court does not find that

 there was no non-stale evidence on which the issuing judge could have based her probable

 cause determination. Accordingly, Defendant Ronald Turner’s objections [Doc. 358] on

 this ground are OVERRULED.

                                              12


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 12 of 21 PageID #:
                                   3637
         As to the TT-2/TT-3 application, Defendant Stewart merely contends that, based on

 his arguments regarding the TT-2 application, the TT-2/TT-3 application should be culled

 of all information that resulted from the TT-2 wiretap and then analyzed [Doc. 359, p. 4].

 However, because the Court has found that the magistrate judge correctly concluded that

 the TT-2 affidavit was supported by non-stale evidence that established probable cause, the

 Court finds no reason to analyze whether the TT-2/TT-3 affidavit was sufficient absent

 information obtained through the initial TT-2 wiretap. Accordingly, Defendant Stewart’s

 objection to the TT-2/TT-3 wiretap on this ground [Doc. 359] is OVERRULED.

               2.     Necessity Requirement

         Defendant Stewart also objects to Judge Poplin’s conclusion that the TT-2 and

 TT-2/TT-3 affidavits met the necessity requirement for wiretaps [Doc. 359, pp. 5–6]. He

 argues that Judge Poplin relied on the affiant’s generalized and uncorroborated assertions

 regarding alternative investigative techniques, but asserts that it was error to rely on these

 boilerplate and generalized reasons for a wiretap [Id.]. Defendant Stewart asserts that, once

 the affidavits are culled of this boilerplate language, Judge Poplin should have

 recommended that the affidavits were insufficient with respect to the necessity requirement

 [Id. at 6].

         The government responds that Judge Poplin correctly credited the affidavits’

 representations regarding how the use of some traditional investigative techniques risked

 exposing the investigation and/or posed a danger to law enforcement or the public

 [Doc. 371, p. 6].

                                              13


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 13 of 21 PageID #:
                                   3638
        “In order to conduct electronic surveillance using a wiretap, federal law

 enforcement officials must secure authorization by making an application containing ‘a full

 and complete statement as to whether or not other investigative procedures have been tried

 and failed or why they reasonably appear to be unlikely to succeed if tried or to be too

 dangerous.’” Young, 847 F.3d at 343 (quoting 18 U.S.C. § 2518(1)(c)). “This provision,

 commonly referred to as the ‘needs statement provision,’ was designed to [e]nsure that

 wiretapping is not resorted to in a situation where traditional investigative techniques

 ‘would suffice to expose the crime.’” Id. (quoting Alfano, 838 F.2d at 163).

       While the necessity requirement protects against the use of a wiretap as the initial

 step in an investigation, the government need not “prove that every other conceivable

 method has been tried and failed or that all avenues of investigation have been exhausted.”

 Alfano, 838 F.2d at 163. The Sixth Circuit has stated that “[a]ll that is required is that the

 investigators give serious consideration to the non-wiretap techniques prior to applying for

 wiretap authority and that the court be informed of the reasons for the investigators’ belief

 that such non-wiretap techniques have been or will likely be inadequate.” Id. at 163–64

 (quoting Lambert, 771 F.2d at 91).          Moreover, “[w]hile the prior experience of

 investigative officers” is relevant in determining whether other investigative techniques are

 unlikely to succeed, “a purely conclusory affidavit unrelated to the instant case and not

 showing any factual relations to the circumstances at hand would be . . . inadequate

 compliance with the statute.” United States v. Rice, 478 F.3d 704, 710 (6th Cir. 2007)

 (quoting United States v. Landmesser, 553 F.2d 17, 20, (6th Cir. 1977)).

                                              14


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 14 of 21 PageID #:
                                   3639
       The Court has fully reviewed the TT-2 and TT-2/TT-3 affidavits and is in agreement

 with Judge Poplin’s determination that both affidavits met the necessity requirement. The

 Court finds that Defendant Stewart’s claim that these affidavits relied on “boilerplate” to

 establish that other investigative techniques would not be successful is belied by the record

 before the Court.

        As to TT-2, the affidavit specifically discussed other surveillance methods,

 including vehicle trackers, geolocation information, physical surveillance and pole

 cameras, but noted that the drug trafficking organization was using a residence located at

 2828 East Fifth Avenue and that Defendant Alim Turner frequently stayed at his

 girlfriend’s apartment in Cassell Ridge Apartments located at 1205 Cassell Valley Way,

 Apt. 303, and both of these locations were problematic for surveillance [Doc. 190-2 ¶ 41].

 Specifically, the affiant stated that the “relationships and intimate knowledge of neighbors”

 in these settings would make surveillance difficult as “[u]nfamiliar vehicles or unusual

 traffic patterns would be obvious” to the drug trafficking organization and other neighbors

 [Id.]. Nevertheless, the affiant detailed some attempts law enforcement had made to

 conduct surveillance of these locations, and the limitations they had encountered [Id. ¶ 42].

 The affiant discussed the use of vehicle tracking devices, but noted that law enforcement

 had not specifically identified all of Defendant Alim Turner’s vehicles at that time, and,

 given the locations involved and the possibility of surveillance cameras, any attempt to

 install a tracking device could be detected by the drug trafficking organization [Id. ¶ 43].

 Further, the affiant stated that law enforcement had used a pole camera in the vicinity of

                                              15


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 15 of 21 PageID #:
                                   3640
 one of the houses used by the drug trafficking organization, and was able to observe cars

 in the area, including license plates, and was sometimes able to identify a person, but could

 not obtain specific enough information to dismantle the drug trafficking organization’s

 operations and noted that experienced gang members and criminals can sometimes identify

 pole cameras and avoid the cameras’ line of sight [Id. ¶ 45].

        The affiant also noted that law enforcement had used a confidential informant in the

 course of this investigation, but the informant was no longer able to purchase narcotics

 from the drug trafficking organization [Id. ¶ 46]. The affiant noted that use of another

 confidential informant would be difficult because the drug trafficking organization was run

 by individuals that had known each other and each other’s families for many years [Id.].

 For the same reason, the affiant stated that use of undercover agents would not be

 successful [Id. ¶ 48]. The affiant also noted that law enforcement had been able to obtain

 the confidential informant’s consent to monitor conversations between the informant and

 Defendant Alim Turner, but the confidential informant was no longer able to make

 controlled calls or texts to Defendant Alim Turner because they were no longer friends

 [Id. ¶ 49]. The affiant also stated that interviews of the subjects and associates would be

 unlikely to elicit useful information, because the individuals contacted would alert their co-

 conspirators, resulting in the destruction of evidence [Id. ¶ 47].

       The affiant also discussed the possibility of trash pulls, but noted that Defendant

 Alim Turner frequently stayed at his girlfriend’s apartment, and the trash from the

 apartments is collected at a communal waste dumpster and not individually separated

                                               16


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 16 of 21 PageID #:
                                   3641
 [Id. ¶ 50]. Further, the affiant stated that it was unlikely any trash would reveal the scope

 of the overall organization or provide information regarding the drug suppliers or

 distributors [Id.]. As to the potential use of mail covers, the affiant stated that, while there

 was some evidence that Defendant Alim Turner was using the mail system to receive

 shipments of marijuana, based on present information, the drug trafficking organization

 primarily transported drugs and money in vehicles, therefore, the use of mail covers was

 unlikely to be helpful [Id. ¶ 51]. Additionally, the affiant discussed the potential use of

 grand jury subpoenas, subject interviews, search warrants, phone toll records, and financial

 investigations, and specifically discussed how law enforcement had attempted to use such

 techniques and/or why such techniques would be unsuccessful in light of the specific nature

 or facts of this case [Id. ¶¶ 52–56].

       The TT-2/TT-3 affidavit largely repeated this information but added new

 information where relevant [See Doc. 190-1 ¶¶ 45–61].                For example, regarding

 surveillance efforts, the TT-2/TT-3 affidavit added that, on June 29, 2019, agents

 conducting surveillance attempted to follow Defendant Alim Turner, Defendant Stewart,

 and another individual, who were in a vehicle together, but the vehicle’s occupants

 employed a number of counter-surveillance measures that impeded such surveillance

 efforts [Id. ¶ 46]. Additionally, as to the use of vehicle trackers, the TT-2/TT-3 affidavit

 added new information that Defendant Alim Turner had been utilizing rental vehicles,

 which complicated the installation and removal of any vehicle trackers [Id. ¶ 47].

 Moreover, the TT-2/TT-3 affidavit added, as to the use of pole cameras, that photos of the

                                               17


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 17 of 21 PageID #:
                                   3642
 pole camera that had previously been used at one of the residences believed to be utilized

 by the drug-trafficking organization had been shared on social media by a sister of one of

 the suspects [Id. ¶ 49].

       Ultimately, both the TT-2 and TT-2/TT-3 affidavits exhaustively considered

 alternative investigative techniques to wiretaps, and included specific information as to

 why many of those alternatives would be unlikely to provide any results in this case.

 Contrary to Defendant Stewart’s assertions, these affidavits contained far more than

 “boilerplate” explanations for why alternative investigative techniques were rejected. The

 Court finds that the TT-2 and TT-2/TT-3 affidavits reflect that law enforcement gave

 serious consideration to non-wiretap investigative techniques prior to applying for the

 wiretaps, and the issuing judge was informed of the reasons for the investigators’ beliefs

 that such alternative investigative techniques would be inadequate in this case. See Alfano,

 838 F.2d at 163–64. Accordingly, Defendant Stewart’s objection [Doc. 359, pp. 5–6] to

 the R&R’s conclusion that the TT-2 and TT-2/TT-3 affidavits met the necessity

 requirement is OVERRULED.

               3.      Sealing

        Finally, Defendant Stewart objects to Judge Poplin’s conclusion that the renewal of

 the TT-2 wiretap was sealed immediately, calculation of the delay relating to the initial

 TT-2 and TT-3 wiretaps, and finding that the government provided a satisfactory

 explanation for the sealing delay [Doc. 359, pp. 6–9]. As to Judge Poplin’s calculation of




                                             18


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 18 of 21 PageID #:
                                   3643
 any delay in sealing the TT-2 and TT-2/TT-3 wiretaps, Defendant Stewart contends that

 Judge Poplin erred in excluding weekend days from the delay analysis [Id. at 9].

        As to the government’s explanation for any delay, Defendant Stewart states that the

 government provides no explanation for the delays, or information about where the data

 was, through what means it was shipped, when it was downloaded to the discs, how it was

 protected from tampering, or any other information that would suffice to justify such delays

 [Id. at 7–8].

        The government responds that Judge Poplin correctly found that the government

 provided a satisfactory explanation for the brief delay in sealing and reasonably relied on

 Sixth Circuit precedent in excluding weekends from the delay calculus [Doc. 371, p. 7].

        Section 2518(8)(a) provides that:

        Immediately upon the expiration of the period of the order [authorizing the
        interception of wire or oral communications], or extensions thereof, such
        recordings shall be made available to the judge issuing such order and sealed
        under his [or her] directions. . . . The presence of the seal provided for by
        this subsection, or a satisfactory explanation for the absence thereof, shall be
        a prerequisite for the use or disclosure of the contents of any wire, oral, or
        electronic communication or evidence derived therefrom under subsection
        (3) of section 2517.

 18 U.S.C. § 2518(8)(a). “Immediately” is understood as meaning “within one or two

 days.” United States v. Wilkinson, 53 F.3d 757, 759 (6th Cir. 1995). Where a recording

 of an intercepted conversation is not sealed “immediately” upon expiration of the

 authorizing order, the “satisfactory explanation” language of § 2518(8)(a) requires that the

 government explain both the delay and why it is excusable, i.e., “satisfactory.” Id.

 Relatively short “administrative delays” necessitated by the process required to comply
                                              19


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 19 of 21 PageID #:
                                   3644
 with Title III are “justifiable government delays under the statutory scheme.” United States

 v. Carson, 969 F.2d 1480, 1488 (3d Cir. 1992).

        In his objection to Judge Poplin’s conclusion that the government established a

 satisfactory explanation for any delay in sealing the TT-2 and TT-3 wiretap records,

 Defendant Stewart primarily contends that the government’s explanation failed to provide

 various details about the status and protections surrounding the wiretap recordings during

 the mailing process. However, Defendant Stewart cites no case law, or other legal support

 that would require the government to provide such specifics to establish a “satisfactory

 explanation.” Even excluding weekends from the calculus, the longest total delay in

 sealing any of the TT-2 and TT-3 wiretap recordings was less than one week [See Doc.

 354, pp. 44–45 (discussing the relevant dates)]. The government explained that these

 delays were due to the administrative process of downloading the recordings, which are

 stored on servers outside the Eastern District of Tennessee, onto discs, and then having

 them shipped to Knoxville via a commercial carrier for sealing [Doc. 231, p. 26]. The

 Court agrees with Judge Poplin’s conclusion that such a brief delay, based on the

 administrative process necessary to obtain physical copies of the wiretap recordings, is a

 “satisfactory explanation” for a delay of less than one week in sealing the wiretap

 recordings at issue. Moreover, because the Court finds that, even if the Court were to

 include weekends in the delay calculus, the government has provided a “satisfactory

 explanation” for the relevant delays, the Court finds it unnecessary to address Defendant

 Stewart’s argument regarding whether weekend days should be counted in calculating a

                                             20


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 20 of 21 PageID #:
                                   3645
 sealing delay. Accordingly, Defendant Stewart’s objections [Doc. 359, pp. 6–9] to Judge

 Poplin’s conclusion that the TT-2 and TT-2/TT-3 wiretap recordings are not inadmissible

 due to sealing delays are OVERRULED.

 IV.    Conclusion

        Accordingly, upon a careful and de novo review of the record and the law, the Court

 finds that the recommendations contained in the R&R are correct. Accordingly, the Court

 ACCEPTS IN PART6 the R&R [Doc. 354]. Defendant Antoinette Turner and Defendant

 Billips’s motions to adopt [Docs. 363, 366] are DENIED AS MOOT, but the remaining

 defendants’ motions to adopt [Docs. 361, 364, 368] are GRANTED. Defendants’

 objections [Docs. 358, 359, 360] are OVERRULED. Defendant Ronald Turner’s and

 Defendant Gilmore’s motions to adopt [Docs. 192, 209] are GRANTED, in that the Court

 has considered the relevant motions as adopted by these defendants. However, the motions

 to suppress the wiretap recordings [Docs. 186, 188, 189, 190, 212] are DENIED.

        IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




        6
          As noted previously, the Court accepts all portions of the R&R, with the exception of the
 R&R’s conclusion that weekend days should not be counted in calculating the delay in sealing the
 wiretap records [Doc. 354, pp. 46–47].
                                                21


Case 3:19-cr-00151-TAV-DCP Document 442 Filed 06/17/21 Page 21 of 21 PageID #:
                                   3646
